Citation Nr: 0840088	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
left knee post arthrotomy, with lateral meniscectomy and 
degenerative joint disease, for the period of May 31, 1996 to 
June 21, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for 
left knee post arthrotomy, with lateral meniscectomy and 
degenerative joint disease, on and after August 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The veteran is seeking entitlement to an increased evaluation 
for his service-connected left knee disorder.  The veteran's 
left knee disorder is rated as 20 percent disabling from May 
31, 1996 to June 21, 2007, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  In June 2007, the veteran 
underwent a total left knee replacement.  Accordingly, in a 
September 2007 rating decision, the RO granted a 100 percent 
temporary disability rating from June 22, 2007 to July 31, 
2008 pursuant to 38 C.F.R. § 4.30 (2008).  The September 2007 
rating decision also awarded a 30 percent evaluation for the 
veteran's left knee disorder on and after August 1, 2008 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2008).  
Although the September 2007 rating decision did not 
specifically cite 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
the rating decision indicates that the 30 percent evaluation 
was the minimum applicable for residuals of a total knee 
replacement, and Diagnostic Code 5055 is the only relevant 
diagnostic code applicable to residuals of a total knee 
replacement which provides for a minimum 30 percent 
evaluation.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached.  38 C.F.R. § 19.29(b) (2008).  Although the RO 
issued a supplemental statement of the case in September 2008 
with regard to the veteran's claim for an increased 
evaluation for a left knee disorder, the supplemental 
statement of the case did not provide the veteran with the 
"applicable laws and regulations" pertaining to his claim.  
Specifically, although a May 2005 statement of the case 
provided the veteran with the rating criteria for Diagnostic 
Code 5257, which applies to the period of May 31, 1996 to 
June 21, 2007, the September 2008 supplemental statement of 
the case did not provide the veteran with the rating criteria 
for Diagnostic Code 5055, which applies to the period on and 
after August 1, 2008.  Accordingly, remand is required so 
that the veteran may be provided with the appropriate laws 
and regulations which are applicable to his claim for an 
increased evaluation for a left knee disorder on and after 
August 1, 2008.  See 38 C.F.R. § 19.31(b)(2) (2008).  

In addition, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  Under the circumstances of this case, the 
Board concludes that additional notice pursuant to Vazquez-
Flores v. Peake is required for the veteran's increased 
compensation claim.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.  

2.  Thereafter, the RO must readjudicate 
the veteran's claim for an increased 
rating for his service-connected left knee 
disorder on and after August 1, 2008, with 
consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Thereafter, if any 
benefit on appeal remains denied, the must 
issue a supplemental statement of the 
case, to include 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, and all other 
pertinent laws and regulations relevant to 
the veteran's claim for an evaluation in 
excess of 30 percent for his service-
connected left knee disorder on and after 
August 1, 2008.  See 38 C.F.R. § 19.31 
(2008).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




